Case 1:21-cv-01125-NGG-CLP Document 25 Filed 07/23/21 Page 1 of 1 PageID #: 92




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

____________________________________
                                    )
ILUMINADA ORTEGA,                   )
                                    )                  Civil Action No. 21-cv-01125-NGG
                  Plaintiff,        )
            v.                      )                  NOTICE OF APPEARANCE
                                    )
CHAMPAGNE ROOM BK, INC d/b/a        )
DRAFT BARN d/b/a END ZONE           )
SPORTS BAR & LOUNGE, et al.         )
                                    )
                  Defendants.       )
____________________________________)

       PLEASE TAKE NOTICE that the undersigned, of the Law Office of Victor M. Feraru

is hereby entering an appearance as counsel of record for Champagne Room BK, Inc., in the

above-captioned action.



Dated: July 23, 2021

                                         Respectfully submitted,

                                         LAW OFFICE OF VICTOR M. FERARU


                                         By: s/Victor M. Feraru_____________
                                              Victor M. Feraru, Esq. (VMF 4072)
                                         200 Old Country Road
                                         Suite 2 South
                                         Mineola, New York 11501
                                         Tel: 516-415-2114
                                         Fax: 516-535-4090
                                         Email: victor@vicslaw.com


                                         Attorneys for CHAMPAGNE ROOM BK, INC.




                                            1
